PER CURIAM.
Gilkey appeals from the adjudication of bankruptcy. The only question is whether the evidence justified the finding that he was not chiefly engaged in farming.
The burden of proof was doubtless on the petitioning creditors to establish this negative; but the referee, acting as a master, and the District Judge, concurred in the finding, and, to say the least, it does not appear to have been so unsupported by evidence, or so clearly wrong, as to justify a reversal. The proof was that Gilkey was a regular practicing pliysician, who had maintained for five years a three-room office in an office building of the city where he lived, keeping regular office hours, and attending meetings of the local medical society. On cross-examination a witness for petitioning creditors stated that Dr. Gilkey was also engaged in farming. There was no further evidence by either party; the proof stopped there.
We think it sufficient to satisfy the initial burden, and as a practical matter to call upon Dr. Gilkey to produce further evidence, if he denied — what we think tjie natural inference from these proofs — that he was engaged in his profession, at least as much as in anything else.
The order of adjudication is affirmed.